department of the treasury internal_revenue_service attn mandatory review mc commerce street dallas tx tax exempt and government entities dmision number release date date date legend org organization name xk date uil address address org address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated august 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on february 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable retums on forms 1120-pc u s property and casualty insurance_company income_tax retum for the year s ended december 20xx and december 20xx with us for future periods you are required to file income_tax returns with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-ftee and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely vicki l hansen acting director eo examinations internal_revenue_service date date org address department of the treasury te_ge division golden gate avenue stop san francisco ca taxpayer idenliication number foun tax_year s enda parson to contaclio number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also ineludes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed ifyou and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims ot united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number you may also request that we refer this matter for technical_advice as explained in publication exempr organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice ifyou accept our findings please sign and return the enclosed form_6918 consent to proposed adverse if we do not hear from you within action we will then send you a final letter revoking your exempt status days from the date of this jetier we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax retums for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns ‘you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at ifyou have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contaet you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog numbar bga form_886 rev date wamne oftaxpayer org senedenuber er ord explanations of items ‘yaariperiod ended 20xx zoxx tax lenitficaton number legend org organization name member companies president president xk date xyz state co-1 co-2 co-3 city city comd 2m bm-1 board bt g ath issue whether org a controlled_foreign_corporation meets the new requirements for tax-exempt status under sec_501 as described in the pension funding equity act of facts org hereinafter org was incorporated on march 20xx in city xyz under the city ordinance 19xx the primary purposes for which the corporation was formed are to engage in any lawful act or activity for which corporations may be organized under the ordinances without prejudice to the generality of clause heteof to transact all or any kinds of re- insurance_business in any part of the world save and except in the federation of city and city to do all such things as may be deemed incidental or conducive to the attainment of the above objects or either of them including where necessary the application_for all requisite licenses and governmental or other consents under any relevant ordinance or regulations thereunder in force from time to time the purposes of the corporation are to be carried out and conducted mainly outside city in conformance with section of the ordinance the liability of members is limited the corporation is authorized to issue big_number shares of dollar_figure per share bm-1 of city xyz and owner of shares is the sole shareholder of the corporation ‘the registered office of the corporation is located in city city city and city xyz the registered agent of the corporation is co-1 bm-1 the sole shareholder and president of the corporation filed an election under internal_revenue_code sec_953 to be treated as a domestic_corporation for united_states tax purposes in april 20xx internal_revenue_service records reveal that org was granted exemption as a small insurance_company described in sec_501 c of the intemal revenue code on august 20xx commencing march 20xx for all tax years when net written premiums or if greater direct written premiums do not exceed dollar_figure the ruling letter also included the following caveat for tax years beginning after january 20xx you are exempt 9f a your gross_receipts for the taxable_year do not exceed dollar_figure and b more than percent of your gross_receipts for the taxable_year consists of premiums see sec_501 c a g of the code for purposes of these tests amount received by form 886-a department of the treasury-internal revenue service catalog number 20816w page 1of6__ publish no irs gov form rev date namie of taxpayer org explanations of items tax identification_number ‘schedste number or eco ‘year peried ended 1420xx 20xx entities affiliated with you are taken into account if the entities are members of your controlled_group org is required to file annual information_return form_990 the form_990 return filed for the year ended december 20xx was examined by te_ge city post of duty during the initial inspection of the form_990 for 20xx it was noted that org accurately reported being exempt under sec_501 c on line j in the heading of the ceturn since the passage of the pension funding equity act of org filed form_990 returns for tax years ended december 20xx december 20xx and december 20xx on its form_990 returns filed for the years ended december 20xx and december 20xx org reported the following sources of income 20xx 20kx gifts grants and contributions program service revenue membership dues assessments tnterest on savings dividends gain of sale of assets other income totals during the examination of the 20xx form_990 it was determined that the primary activity of org is to accepted reinsured tisk that originated as vehicle service contracts with co-2 as the direct writer and administrator bm-1 sole shareholder and president of org is also owns a minority interest in co-4 located in city xyz the auto dealership is the primary source of the risk that is ultimately reinsured by org in 20xx org ceased accepting new reinsurance business and went into run-off status as a reinsurance company during the year under audit 20xx the sole activity of org is to pay off remaining claims on the various risks reinsured and to make reimbursements for any policies cancelled by the consumer org held liquid_assets cash and securities of approximately to meet this purpose org reimbursed premiums of dollar_figure to consumers in 20xx the reimbursements are reported as negative premium income on the 20xx form_990 additional sources of gross_receipts consisted of interest on its savings and investment accounts dividends and interest dollar_figuredollar_figure and the gain of sale of publicly_traded_securities dollar_figuredollar_figure org's gross_receipts are less than the dollar_figure limitation imposed by the pension funding equity act of however based on the data reported on the 20xx form_990 premiums did not constitute or more of the corporation’s gross_receipts there is no evidence of any other significant activities conducted by org during 20xx form 886-a department of the treasury intemal revenue service catalog number publish no rs gov page 20f6___ form 886-a rev janvary ame ot tapayer org explanations of items ax wortrcton naber satis te oo voarpatga oat 20xx_ 20kx_ although org was is run-off status in 20xx the corporation is operated as an insurance_company since more than half of its business during the year involved the insuring or reinsuring of insurance risks however org does not qualify for tax-exempt status under sec_501 for the 20xx tax_year subsequent to the passage of the pension funding equity act of because it failed to meet the new requirements for tax- exempt status law prior_law lr sec_501 provides that certain entities are exempt from taxation included in these entities are ijnsurance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure lr c sec_501 c a hf an entity is a part of a consolidated_group all net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of lr c sol cx a the prior_law was effective for tax years beginning after date through date the effective date of the pension funding equity act of current law for tax years beginning after date an organization must meet the following two-part test to qualify for exemption under sec_501 gross_receipts for the year may not exceed dollar_figure and premiums must be more than of the organization’s total gross_receipts mutual insurance_companies must meet either the above test or the following alternative test gross_receipts for the year may not exceed dollar_figure and premiums must be more than of the organization’s total gross_receipts the alternative test for a mutual_insurance_company does not apply if an employee of the company or a member of the employee’s family as defined in sec_2032a is an employee of another company exempt from tax or would be exempt under sec_501 ' prior to the direct or net written premium ceiling was limited to dollar_figure the tax_reform_act_of_1986 increased the direct ‘of net written premium ceiting to dollar_figure per year notice_2006_42 lr b date for bbg-a department of the treasurynternal revenue service page of6__ publish no ie gov colalog number 20610w explanations of items fom 886-a reve janay ane a aspayer org if an organization is in a receivership liquidation or similar proceeding under the supervision of a state court on date the new law applies to taxable years beginning after the date such proceeding ends or date whichever is earlier tox hatneon number yearpared anaed 20xx_ 20xx_ stis taner a government’s position internal_revenue_code sec_501 originally referred only to certain mutual insurance_companies or associations other than life or marine the tax_reform_act_of_1986 tra-86 eliminated the distinction between small_mutual insurance_companies and other small insurance_companies and extended exemption under sec_501 to all eligible small insurance_companies whether stock or mutual tra also changed the nature of the ceiling_amount for tax exemption from certain gross_receipts to direct or net written premiums the ceiling_amount was changed from dollar_figure to dollar_figure therefore under tra to qualify for exemption as a small insurance_company the direct or net written premiums received by an organization could not exceed dollar_figure for a taxable_year the requirements established under tra posed serious problems for the service because the requirements did not place any limitation of the amount of investment_income small insurance_companies could eam many taxpayers and tax professionals took advantage of the tax-exempt treatment allowed to small insurance_companies by contributing highly appreciated income producing assets to the tax-exempt organizations the assets produced substantial investment_income that was not taxed due to the tax-exempt status of the small insurance_companies congress intended to curb this loophole in the law by including language in section of the pension funding act of which one again changed the requirements for tax-exempt status for small property and casualty insurance_companies on date president signed h_r the pension funding equity act of p l one purpose of the legislation was to tighten the rules for property and casualty insurance_companies to qualify as tax-exempt under section dollar_figure c of the code or to elect to be taxed only on their investment_income the bill contained the following comments from the conference_report the limitation to mutual companies and the limitation on employees are intended to address the conferees’ concern about the inappropriate use of tax-exempt insurance_companies to shelter investment_income including in the case of companies with gross_receipts under dollar_figure it is intended that the provision not permit the use of small companies with common owners or employees to shelter investment_income for the benefit of such owners or employees the new legistation amended sec_501 for tax years beginning after date the new law replaced the written premiums test with a gross_receipts and percentage of premiums test form 8b6-a department of the treasury-internal revenue service page of6 publish no irs gov catalog number 20810w beea explanations of items form rev janvary name of taxpayer org ‘the new law placed an overall_limitation on the amount of gross_receipts smail insurance_companies could eam for each taxable_year yoarperied ended 120xx u2oxx tax identification_number senedule number or exhort therefore for years beginning after date small insurance_companies could not have gross_receipts in excess of dollar_figure to qualify for tax-exempt status under sec_501 in addition of its total gross_receipts or more must be derived from premium income the facts present in this case clearly demonstrate that org does not meet the new requirements for tax-exempt status under sec_501 in 20xx because its gross_receipts do not consists of adequate premiums to meet the test imposed by the new law during the 20xx tax_year org did not receive premium income on the form_990 retum org reported negative premiums of dollar_figure which represented reimbursement of premiums to consumers for cancellation of the insurance policies in addition org also reported negative premiums of for 20xx the amounts were reported on the returns as a negative income item instead of reporting such reimbursements as an expense item for purpose of calculation gross_receipts for 20xx and 20xx the amount of reimbursements was disregarded based on the audit org’s gross_receipts are as follows 20xx 20xx gifts grants and contributions program service revenue membership dues‘assessments interest on savings dividends gain of sale of assets other income totals do gross_receipts exceed the dollar_figure limitation no no of gross_receipts premiums received do premiums exceed of gross_receipts no no ‘the principal gross_receipts tests consist of two parts the corporation must satisfy both parts of the dollar_figure gross_receipts_test limitation permitted for small insurance_companies however org does not satisfy part-two of the gross_receipts_test because its premium income does not exceed of gross_receipts for 20xx and 20xx org must satisfy both parts of the dollar_figure gross_receipts_test in order to meet the new requirements for tax- exempt status under section dollar_figure c of the code if org fails to meet either part of the two part test then it in this case org does meet part-one of the dollar_figure gross_receipts form 886-a department of the treasury-intemal revenue service page sof6___publish no its gov catalog number 886-a form ov date nama of taxpayer org ‘year period ended 20xx 20xx explanations of items tax lentification number schedule number or exon fails to qualify for exemption as a small insurance_company note as a stock corporation the alternative gross_receipts_test dollar_figure is not available to org based on the above analysis it is determined that org is properly recognized as a tax-exempt smalll insurance_company for years prior to december 20xx however due to the change in law the corporation no longer qualifies for tax-exempt status for the tax_year ended december 20xx and december 20xx because it fails to comply with the dollar_figure gross_receipts_test imposed by the pension fund equity act of as such it is recommended that org’s tax-exempt status under sec_501 20xx be revoked effective january taxpayer’s position the proposed revocation issue was discussed with org’s representatives attorneys attorney and attomey from co-3 during a conference held on december 20xx conclusion a org is an insurance_company pursuant to subchapter_l of the code for the taxable_year 20xx and 20xx b although org is an insurance_company pursuant to subchapter_l of the code it does not qualify as a tax- exempt small insurance_company because its gross_receipts do not consists of adequate premiums to meet the dollar_figure gross_receipts_test as described in the pension funding equity act of required of entities that qualify for exemption under sec_501 of the internat revenue code c therefore revocation of org’s tax-exempt under sec_501 is proposed effective january 20xx d org is required to file an income_tax return for calendar_year ended december 20xx and december 20xx fom 886-a department of lhe treasury-internal revenue service catalog number 20810w page of6__ publish no irs gov
